Citation Nr: 1333644	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for multiple myeloma, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  He is additionally certified to be a member of the Army Reserve from November 1981 to December 1981, and from December 1989 to December 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and July 2010 rating decisions by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The February 2005 decision denied entitlement to service connection for back and neck disorders, while the July 2010 decision denied service connection for multiple myeloma.

The Veteran testified at an August 2010 hearing before the undersigned, via videoconference from the RO.  A transcript of the hearing is of record.

In December 2010, the Board remanded the appeals with regard to the neck and back for further development, along with claims of service connection for a psychiatric disorder and tinnitus, and entitlement to an increased evaluation for seborrheic dermatitis.  During the processing of the remand, VA implemented full grants of the benefits sought on appeal with regard to tinnitus and the skin disorder.  Service connection for tinnitus was granted in a June 2010 decision, and an increased 30 percent evaluation assigned for seborrheic dermatitis, for the period prior to April 1, 2009; this was the evaluation sought by the Veteran, as indicated his August 2010 hearing. 

The multiple myeloma claim had not yet been certified to the Board at the time of the December 2010 decision.  The appeal of that issue was merged with the outstanding appeal regarding the neck and back in July 2013.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, as above, the Board noted that some portions of the Veteran's service periods remained unverified.  With regard to his Reserve service, the exact end date of his term of enlistment has not been established and, far more importantly, his duty status at any given time during that enlistment is unknown.  Analysis of the claims will vary depending on whether he was active duty, ACDUTRA, or INACDUTRA.

The Board therefore directed that VA contact the appropriate custodian of records and verify duty status by month, day, and year with the Reserves.  The RO contacted the National Personnel Records Center (NPRC), which responded in October 2011 by certifying the dates of service as shown above.  A review of service treatment records, however, indicates he was also a member, as he has alleged, from December 1984 to December 1989.  Further, NPRC could not provide any information regarding duty status during any Reserve period.

VA failed to conduct any follow-up development as suggested by the Board, to include requests for payroll records from the Defense Finance and Accounting Service (DFAS).  Given the incomplete nature of the NPRC response, and the continued need for information on duty status, further remand is required.  The Board notes as well that specific units were identified by the Veteran for dates after December 2004 in August 1991 correspondence.

Further, review of the claims file reveals the existence of potentially relevant non-VA treatment records which have not yet been obtained.  The duty to assist requires that VA make all reasonable efforts to obtain relevant records, particularly when they are in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran reported on a June 2009 VA Form 21-526, Veterans Application for Compensation and/or Pension, that he had filed a claim for disability benefits from the Social Security Administration (SSA) in April 2009.  These records potentially contain information regarding the nature, etiology, and dates of onset of the Veteran's currently claimed disabilities, and hence must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, review of the service treatment records indicates that in April 1992 the Veteran was granted a Workers' Compensation Award from the U.S. Department of Labor's Office of Workers' Compensation Programs (OWCP) for an injury of the back sustained at work.  This is the same disability at issue here, and so the complete OWCP file, as opposed to the select letters reflected in the file, are clearly relevant and must be obtained.  

Finally, updated VA treatment records may be helpful to the claim, and should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all decisions and supporting documentation in connection with a claim for disability benefits filed by the Veteran in approximately April 2009.  If such records do not exist or are otherwise unavailable, such must be certified in writing.

2.  Contact OWCP and request copies of all decisions and supporting documentation in connection with a claim for disability benefits filed by the Veteran in approximately April 1992.  If such records do not exist or are otherwise unavailable, such must be certified in writing.

3.  Associate with the claims file complete VA treatment records from the medical center in Atlanta, Georgia, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of July 2012 to the present.  If such records do not exist or are otherwise unavailable, such must be certified in writing.

4.  Contact the U.S. Army Human Resources Command (address code 11) and DFAS and secure information or payroll records for the Veteran related to any Reserve service between November 1981 and December 1995.  In particular, dates of active duty for training and inactive duty for training should be set forth for each such period by day, month and year.  

Should either entity identify a more appropriate custodian of records, appropriate action must be taken to pursue such.  If the records do not exist or are otherwise unavailable, such must be certified in writing.

5.  All attempts to fulfill the above-requested development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


